Name: 81/151/EEC: Commission Decision of 23 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in Italy in respect of imports of bicycle tyres and inner tubes from the People's Republic of China (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D015181/151/EEC: Commission Decision of 23 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in Italy in respect of imports of bicycle tyres and inner tubes from the People's Republic of China (Only the Italian text is authentic) Official Journal L 072 , 18/03/1981 P. 0016 - 0016****( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 23 FEBRUARY 1981 CHANGING THE IMPORT ARRANGEMENTS ESTABLISHED BY COUNCIL DECISION 80/1278/EEC AND APPLIED IN ITALY IN RESPECT OF IMPORTS OF BICYCLE TYRES AND INNER TUBES FROM THE PEOPLE ' S REPUBLIC OF CHINA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/151/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , WHEREAS COUNCIL DECISION 80/1278/EEC ( 2 ) ESTABLISHED THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES FOR 1981 ; WHEREAS , PURSUANT TO ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 3286/80 , THE ITALIAN GOVERNMENT HAS INFORMED THE OTHER MEMBER STATES AND THE COMMISSION THAT IT WOULD LIKE A CHANGE TO BE MADE , IN ACCORDANCE WITH THE SAID REGULATION , TO THE IMPORT ARRANGEMENTS ESTABLISHED BY THE ABOVEMENTIONED DECISION AND APPLIED IN ITALY IN RESPECT OF IMPORTS OF BICYCLE TYRES AND INNER TUBES FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO EX 40.11 AND ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA ; WHEREAS THE MEASURE IN QUESTION WOULD NOT APPEAR TO BE SUCH AS TO HINDER THE FUTURE HARMONIZATION OF IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES OR INTERFERE WITH THE OPERATION OF THE COMMON MARKET ; WHEREAS THE SAID MEASURE SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC SHALL , AS AN EXCEPTIONAL MEASURE FOR 1981 , OPEN A LIT 1 900 MILLION QUOTA FOR IMPORTS OF BICYCLE TYRES AND INNER TUBES FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO EX 40.11 AND ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 23 FEBRUARY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT